      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 1 of 15




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


 Brezzy Hurst,

                        Plaintiff,     Case No. 1:15-cv-03560

 v.                                    Michael L. Brown
                                       United States District Judge
 Steven M. Youngelson, et al.,

                        Defendants.

 ________________________________/

                                 ORDER

      Plaintiff Brezzy Hurst sues Defendants WBY, Inc. (“WBY”), Surrey

White, and Steven Youngelson, alleging Fair Labor Standards Act

(“FLSA”) violations. In a previous order, the Court found Plaintiff an

employee and Defendants employers under the FLSA.               (Dkt. 110.)

Plaintiff then moved for summary judgment on whether Defendants

violated the FLSA in good faith. (Dkt. 147.) The Court grants Plaintiff’s

motion in part and denies Plaintiff’s motion in part.

I.    Background

      Plaintiff is a former entertainer at Follies Strip Club (“Follies”) in

Atlanta, Georgia. She sued WBY, Follies’s corporate entity, along with
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 2 of 15




Follies’s two owners, Steven Youngelson and Surrey White. (Dkt. 29.)

She claimed Defendants misclassified her as an independent contractor,

and as a result, did not pay her the minimum wages or overtime pay the

FLSA requires. (Id.) Both Plaintiff and Defendants moved for summary

judgment. (Dkts. 86; 87.) The Court ruled for Plaintiff, finding (1) WBY

is an FLSA-covered enterprise; (2) Plaintiff is an employee entitled to the

FLSA’s    protections;   (3) Defendants   White    and   Youngelson     are

“employers” along with WBY; (5) Defendants cannot offset any portion of

their minimum wage obligations; and (6) Defendants violated their FLSA

minimum wage obligations. (Dkt. 110.)

      Plaintiff here seeks summary judgment on four issues: whether

(1) Defendants can show they failed to pay minimum wages in good faith;

(2) Defendants’ failure to pay minimum wage was willful; (3) Plaintiff can

recover $7.25 per hour for each hour worked at Follies; and (4) Plaintiff

can recover all “House fees,” “DJ fees,” and “House Mom fees” she paid at

Follies. (Dkt. 147.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no



                                     2
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 3 of 15




genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a).

     A factual dispute is genuine if the evidence would allow a

reasonable jury to find for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if it is “a legal

element of the claim under the applicable substantive law which might

affect the outcome of the case.” Allen v. Tyson Foods, Inc., 121 F.3d 642,

646 (11th Cir. 1997).

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986)). A moving party meets this burden merely by

“ ‘showing’—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477

U.S. at 325. The movant, however, need not negate the other party’s

claim. Id. at 323. In determining whether the moving party has met this

burden, a court must view the evidence and all factual inferences in the




                                     3
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 4 of 15




light most favorable to the party opposing the motion. Johnson v. Clifton,

74 F.3d 1087, 1090 (11th Cir. 1996).

     Once the movant has adequately supported its motion, the

nonmoving party then has the burden of showing that summary

judgment is improper by coming forward with specific facts showing a

genuine dispute. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986). Ultimately, there is no “genuine [dispute] for trial”

when the record as a whole could not lead a rational trier of fact to find

for the nonmoving party. Id. But “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. The

court, however, resolves all reasonable doubts in favor of the non-movant.

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993).

Additionally, “[i]t is not the court’s role to weigh conflicting evidence or

to make credibility determinations; the non-movant’s evidence is to be

accepted for purposes of summary judgment.” Mize v. Jefferson City Bd.

of Educ., 93 F.3d 739, 742 (11th Cir. 1996).




                                     4
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 5 of 15




III. Discussion

     A.    Good Faith

     There are two different standards in which an employer can avoid

all or some liability for FLSA violations. “The good-faith defense of

section 259 is an objective test that bars actions for violations of the

minimum wage or overtime compensation provisions of the FLSA if the

employer pleads and proves that the act or omission complained of was

(1) taken in good faith and was (2) in conformity with and (3) in reliance

on a written administrative interpretation by a designated agency.” Cole

v. Farm Fresh Poultry, Inc., 824 F.2d 923, 926 (11th Cir. 1987). And

under 29 U.S.C. § 260, “if the employer shows to the satisfaction of the

court that the act or omission giving rise to [the FLSA] action was in good

faith and that he had reasonable grounds for believing that his act or

omission was not a violation of the [FLSA], the court may, in its sound

discretion, award no liquidated damages or award any amount thereof.”

     To establish a good-faith defense under § 260, employers must show

both objective and subjective good faith. See Davila v. Menendez, 717

F.3d 1179, 1186 (11th Cir. 2013) (“If the employer fails to prove that he

acted with both subjective and objective good faith, liquidated damages



                                    5
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 6 of 15




are mandatory.” (internal quotation marks and citations omitted)).

Subjective good faith requires “an honest intention to ascertain what the

Act requires and to act in accordance with it.” Id. Objective good faith

entails a duty to “investigate potential liability under FLSA.” Smith v.

Wynfield Dev. Co., 451 F. Supp. 2d 1327, 1337 (N.D. Ga. 2006) (“Objective

good faith means the employer had reasonable grounds for believing its

conduct comported with the FLSA.”); see also Gardner v. Country Club,

Inc., No. 4:13-CV-03399-BHH, 2015 WL 7783556, at *19 (D.S.C. Dec. 3,

2015) (“The owner and operator of a strip club would have to have his

head buried in the sand not to know there have been considerable

developments in the law regarding the status and compensation of exotic

dancers under the FLSA.”).

     Defendants claim they did not pay Plaintiff the minimum wage as

the result of a good-faith effort to comply with the FLSA. Defendants

give several reasons in support of their good faith. First, Defendants

point to Defendant Youngelson’s reading of analogous caselaw.           He

claims he read cases examining whether adult dancers were employees.

(Dkt. 147-1 at 4.) He also reviewed the FLSA’s regulations and U.S.

Department of Labor Wage & Hour Division’s Administrator’s



                                    6
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 7 of 15




Interpretation Letter 2015-1 (“AL 2015-1”) and U.S. DOL Field

Assistance Bulletin No. 2018-4 (“FAB 2018-4”). (Id. at 3.) From this

research,   he   concluded    Follies’s    employment   relationship    with

entertainers differed from the relationship of other clubs to adult

dancers. (Id. at 4.)

      Defendants also retained outside counsel to create independent

contractor agreements.       (Id. at 5.)     Defendant Youngelson asked

entertainers whether they would prefer to be employees, and these

entertainers all told him they wanted to stay as independent contractors.

(Id. at 5.) Defendants further argue that classifying adult entertainers

as independent contractors remains industry standard despite many

decisions where courts have found entertainers to be employees. (Id. at

6.)

      Defendants cite the Georgia Department of Labor Wage & Hour

Division determinations that prior entertainers that filed unemployment

claims were independent contractors. (Id. at 7.) A Georgia Department

of Labor Worker’s Compensation Board auditor reviewing unemployment

applications determined WBY properly classified entertainers as

independent contractors. (Id. at 8.)



                                       7
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 8 of 15




     Plaintiff argues these actions do not show a good-faith effort to

comply with the FLSA. Plaintiff points out that Defendant Youngelson’s

conversations with entertainers over their desire to remain independent

contractors and the administrative agency opinions Defendants relied on

happened after Plaintiff stopped working at Follies.         Plaintiff also

disputes that Defendant Youngelson read analogous case law. Plaintiff

cites Defendant Youngelson’s testimony that seems to show a lack of

familiarity with other strip club cases in the Northern District of Georgia.

(Dkt. 139-1 at 289:9–291:4, 292:1–7, 292:22–25, 294:18–295:8.) Plaintiff

claims Defendant had no real understanding or desire to understand the

FLSA’s requirements.

     Under 29 U.S.C. § 259(a), Defendants must show that they relied

on “a written administrative interpretation by a designated agency.”

Cole, 824 F.2d at 926. The administrative interpretations Defendants

claim to have read, AL 2015-1 and FAB 2018-4, were both written after

Plaintiff stopped working at Follies, meaning they came out after Follies

had violated the FLSA. Defendants thus cannot establish good faith

under 29 U.S.C. § 259(a). The Court grants Plaintiff summary judgment

on the § 259(a) good-faith claim.



                                     8
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 9 of 15




     The Court, however, finds disputed material facts on whether

Defendants showed good faith under § 260 in not paying Plaintiff the

minimum wage. Some rules at Follies differed from the rules in other

clubs in analogous cases. For instance, entertainers did not have set

shifts and were not required to dance on stage. Compare (Dkt. 87-1

¶¶ 42, 46), with Clincy v. Galardi S. Enters., Inc., 808 F. Supp. 2d 1326,

1332–33 (N.D. Ga. 2011). These differences could mean Defendants took

the other FLSA entertainer cases seriously — Follies may have tried to

use these cases to create a permissible independent contractor

relationship with its employees.        As Defendants point out, adult

entertainers are not per se employees. See Tijerino v. Stetson Desert

Project LLC, No. 15-cv-2563, 2017 WL 9511247 (D. Az. June 21, 2017)

(rev’d on other grounds).

     Other evidence also potentially supports Defendants’ good faith.

The Georgia Department of Labor Wage & Hour Division found former

entertainers that filed unemployment claims to be independent

contractors. (Dkt. 147-1 at 8); see Pena v. Handy Wash, Inc., 114 F. Supp.

3d 1239, 1247 (S.D. Fla. July 13, 2015) (admitting evidence showing prior

IRS audits and unemployment claims that found the defendant not an



                                    9
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 10 of 15




employer). As did, according to Defendants, industry standards. See

Stevenson, 2015 WL 2353094 at *3 (“[A]n employer’s reliance on industry

practice is relevant to willfulness or good faith inquiry.”).

     The Court notes that Defendant Youngelson’s claim to have read

the other adult entertainment FLSA cases may be inconsistent with his

testimony. But “[t]his is the type of inconsistency that the [defendant]

should test through cross-examination at trial and allow the jury to weigh

in determining the credibility of each plaintiff’s testimony in support of

his or her claims.” Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306,

1317 (11th Cir. 2007).

     The parties also dispute whether or how Defendants relied on

outside counsel. On the one hand, Defendants’ outside counsel, Bennett

Alsher, warned Defendant Youngelson that Follies “could not make

incremental changes” to its business model if Defendants wanted to avoid

liability under the FLSA. (Dkt. 137 at 155:11–19.) On the other hand,

outside counsel purportedly told Defendant Youngelson that, if an

entertainer sued Follies, the club had a “pretty good chance” of

prevailing.   (Dkt. 139-2 at 73:17–74:10.)       Defendants’ lawyer Cary

Wiggins also testified that he had multiple conversations with Defendant



                                     10
     Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 11 of 15




Youngelson about the analogous cases and the level of control Follies

exercised over entertainers. (Dkt. 138 at 27:6–16.)

     In sum, there is an objective question on whether WBY tried to

comply with the FLSA when creating its employment relationship with

the adult dancers. There is a subjective question on whether Defendants

had an “honest intention” of working within the FLSA’s requirements.

The Court grants Plaintiff summary judgment on good faith under 29

U.S.C. § 259(a) and denies Plaintiff summary judgment on good faith

under § 260.

     B.    Willfulness

     The FLSA statute of limitations is three years for willful violations

and two years for unwilful violations. 29 U.S.C. § 255(a). The standard

for willfulness is higher than the good-faith standard. See Dean v. 1715

Northside Drive, Inc., 224 F. Supp. 3d 1302, 1313–14 (N.D. Ga. 2016); see

also Alvarez, 515 F.3d at 1163 (11th Cir. 2008) (“To establish that the

violation of the [FLSA] was willful . . ., the employee must prove by a

preponderance of the evidence that his employer either knew that its

conduct was prohibited by the statute or showed reckless disregard about

whether it was.”). The Court has found there is an issue of material fact



                                   11
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 12 of 15




as to good faith under § 260. The Court also finds a jury question on

whether Defendants willfully did not pay Plaintiff the minimum wage.

      C.     Compensation for Unpaid Wages

      Employers that fail to pay minimum wages are liable to “the

employee or employees affected in the amount of their unpaid minimum

wages . . . .”   29 U.S.C. § 216(b).   During Plaintiff’s employment, the

applicable federal minimum wage was $7.25 per hour. The Court grants

Plaintiff summary judgment, finding that at trial the factfinder will

calculate Plaintiff’s unpaid wages by multiplying the number of hours

she worked by $7.25.

      D.     Kickbacks

      Plaintiff paid fees to Follies called “House Fees” and tips to the DJ

and the House Mom, an employee who collects entertainers’ house fees,

provides dancers with toiletries, and administers breathalyzer tests.

Plaintiff claims these fees were illegal kickbacks and seeks compensation

for them.

      “[W]ages cannot be considered to have been paid by the employer

and received by the employee unless they are paid finally and

unconditionally or ‘free and clear.’ The wage requirements of the Act will



                                       12
     Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 13 of 15




not be met where the employee ‘kicks-back’ directly or indirectly to the

employer or to another person for the employer’s benefit the whole or part

of the wage delivered to the employee.” 29 C.F.R. § 531.35. The Eleventh

Circuit has found this provision “prohibits any arrangement that ‘tend[s]

to shift part of the employer’s business expense to the employees . . . to

the extent that it reduce[s] an employee’s wage below the statutory

minimum.’ ” Ramos-Barrientos v. Bland, 661 F.3d 587, 594–95 (11th Cir.

2011) (internal quotation marks and citation omitted).

     Other courts have found adult dancers can recover similar fees. In

Reich v. Priba Corp., a case in which an adult dancer sued for minimum

wages under the FLSA, the court found that “collecting a tip out fee

similarly violates the FLSA because the deduction further reduces the

entertainers’ wages below the minimum wage.” 890 F. Supp. 586, 595

(N.D. Tex. 1995).    Courts in the Northern District of Georgia have

affirmed this finding. See Dean, 224 F. Supp. 3d at 1326–27; Henderson

v. 1400 Northside Dr., Inc., No. 1:13-cv-3767, 2016 WL 3125012 (N.D. Ga.

June 3, 2016).

     Defendants argue they were collecting tips, not wages. Defendants

cite Cumbie v. Woody Woo, Inc., 596 F.3d 577, 582 N.13 (9th Cir. 2010),



                                   13
     Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 14 of 15




and Platek v. Duquesne Club, 961 F. Supp. 835, 838 (W.D. Pa. 1995).

Both cases found that 29 C.F.R. § 531.35 does not prohibit tip pooling

with untipped workers where the employer has paid cash wages at least

at the federal minimum wage. The difference between those cases and

the case here is that the employer paid a wage in Cumbie and Platek.

The employers paid no wages here, with the effect that Plaintiffs’ wage

went further below the minimum wage. See Priba, 890 F. Supp. at 595.

     Defendants also argue DJ fees and House Mom fees should be

treated differently from House Fees because those fees do not go directly

to the club. The Court rejects this argument. Title 29, Section 531.35 of

the Code of Federal Regulations “prohibits an arrangement that tends to

shift part of the employer’s business expense to the employees.” Ramos-

Barrientos, 661 F.3d at 594–95. A required tip to the DJ and the House

Mom each time Plaintiff worked functioned as a subsidy to Follies —

Defendants had to pay the DJ and House Mom less because they were

being tipped by the entertainers. The Court grants Plaintiffs summary

judgment.




                                   14
      Case 1:15-cv-03560-MLB Document 167 Filed 12/26/19 Page 15 of 15




IV.   Conclusion

      The Court GRANTS in part and DENIES in part Plaintiff

Hurst’s Motion for Summary Judgment (Dkt. 147).

      The Court ORDERS the parties to file, no later than January 27,

2020, their consolidated pretrial order. See LR 16.4(A), NDGa. The

Court may sanction the parties, including dismissing this action, if they

fail to file their consolidated pretrial order. The Court DIRECTS the

Clerk to submit this matter after January 27, 2020, if the parties fail to

file their consolidated pretrial order.

      SO ORDERED this 26th day of December, 2019.




                                     15
